United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2705
                                    ___________

State of North Dakota,                   *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of North Dakota.
                                         *
Michael H. Nowik,                        *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: November 21, 2003

                                   Filed: November 25, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Michael H. Nowik appeals the district court's* order denying Nowik's motions
for reconsideration under Federal Rule of Civil Procedure 60(b) and for default
judgment, both filed after the district court dismissed his purported removal of a state
court criminal action. We conclude the district court did not abuse its discretion in
denying either the Rule 60(b) motion, see Swope v. Siegel-Robert, Inc., 243 F.3d 486,
498 (8th Cir.) (Rule 60(b) motion must demonstrate exceptional circumstances for

      *
       The Honorable Daniel Hovland, Chief Judge, United States District Court for
the District of North Dakota.
relief; reviewed for abuse of discretion), cert. denied, 534 U.S. 887 (2001), or the
motion for default judgment. Accordingly, we affirm.
                       ______________________________




                                        -2-